[ex108assignmentofmanagem001.jpg]
EXHIBIT 10.8 ASSIGNMENT OF MANAGEMENT AGREEMENT This ASSIGNMENT OF MANAGEMENT
AGREEMENT (this "Assignment") dated as of May 31, 2019 is executed by and among
(i) STAR III SWEETWATER, LLC, a Delaware limited liability company ("Borrower"),
(ii) BERKELEY POINT CAPITAL LLC, d/b/a NEWMARK KNIGHT FRANK, a Delaware limited
liability company ("Lender"), and (iii) STEADFAST MANAGEMENT COMPANY, INC., a
California corporation ("Manager"). RECITALS: A. Borrower is the owner of a
multifamily residential apartment project located in Lawrenceville, Georgia (the
"Mortgaged Property"). B. Manager is the managing agent of the Mortgaged
Property pursuant to a Management Agreement dated as of January 12, 2017,
between Borrower and Manager, as amended by that certain Omnibus Property
Management Agreement Amendment dated August 1, 2018 (the "Management
Agreement"). C. Pursuant to that certain Multifamily Loan and Security Agreement
dated as of the date hereof, executed by and between Borrower and Lender (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the "Loan Agreement"), Lender has agreed to make a loan to Borrower in the
original principal amount of $30,265,000.00 (the "Mortgage Loan"), as evidenced
by that certain Multifamily Note dated as of the date hereof, executed by
Borrower and made payable to the order of Lender in the amount of the Mortgage
Loan (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the "Note"). D. In addition to the Loan Agreement, the Mortgage
Loan and the Note are also secured by, among other things, a certain Multifamily
Mortgage, Deed of Trust or Deed to Secure Debt dated as of the date hereof,
which encumbers the Mortgaged Property (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the "Security Instrument";
the Loan Agreement, the Note, the Security Instrument, and all other documents
evidencing or securing the Mortgage Loan, the "Loan Documents"). E. Borrower is
willing to assign its rights under the Management Agreement to Lender as
additional security for the Mortgage Loan. F. Manager is willing to consent to
this Assignment and to attom to Lender upon receipt of notice of the occurrence
of an Event of Default (as hereinafter defined) by Borrower under the Loan
Documents, and perform its obligations under the Management Agreement for
Lender, or its successors in interest, or to permit Lender to terminate the
Management Agreement without liability. Assignment of Management Agreement
Form6405 Page 1 Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex108assignmentofmanagem002.jpg]
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Borrower,
Lender and Manager agree as follows: AGREEMENTS: Section 1. Recitals. The
recitals set forth above are incorporated herein by reference as if fully set
forth in the body of this Assignment. Section 2. Assignment. Borrower hereby
transfers, assigns and sets over to Lender, its successors and assigns, all
right, title and interest of Borrower in and to the Management Agreement.
Manager hereby consents to the foregoing assignment. The foregoing assignment is
being made by Borrower to Lender as collateral security for the full payment and
performance by Borrower of all of its obligations under the Loan Documents.
Although it is the intention of the parties that the assignment hereunder is a
present assignment, until the occurrence of any default or failure to perform or
observe any obligation, condition, covenant, term, agreement or provision
required to be performed or observed by Borrower or any other party under any of
the Loan Documents beyond any applicable grace or cure period provided for
therein (an "Event of Default"), Borrower may exercise all rights as owner of
the Mortgaged Property under the Management Agreement, except as otherwise
provided in this Assignment. The foregoing assignment shall remain in effect as
long as the Mortgage Loan, or any part thereof, remains unpaid, but shall
automatically terminate upon the release of the Security Instrument as a lien on
the Mortgaged Property. Section 3. Representations and Warranties. Borrower and
Manager represent and warrant to Lender that (a) the Management Agreement is
unmodified and is in full force and effect, (b) the Management Agreement is a
valid and binding agreement enforceable against the parties in accordance with
its terms, and (c) neither party is in default in performing any of its
obligations under the Management Agreement. Borrower further represents and
warrants to Lender that it has not executed any prior assignment of the
Management Agreement that remains in effect as of the date hereof, nor has it
performed any acts or executed any other instrument which might prevent Lender
from operating under any of the terms and conditions of this Assignment, or
which would limit Lender in such operation. Manager further represents and
warrants to Lender that ( 1) Manager has not assigned its interest in the
Management Agreement pursuant to any assignment remaining in effect as of the
date hereof, (2) Manager has no notice of any prior assignment, hypothecation or
pledge of Borrower's interest under the Management Agreement that remains in
effect as of the date hereof, (3) as of the date hereof, Manager has no
counterclaim, right of set-off, defense or like right against Borrower, and (4)
as of the date hereof, Manager has been paid all amounts due under the
Management Agreement. Assignment of Management Agreement Form6405 Page2 Fannie
Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex108assignmentofmanagem003.jpg]
Section 4. Lender's Right to Cure. In the event of any default by Borrower under
the Management Agreement, Lender shall have the right, but not the obligation,
upon notice to Borrower and Manager and until such default is cured, to cure any
default and take any action under the Management Agreement to preserve the same.
Borrower hereby grants to Lender the right of access to the Mortgaged Property
for this purpose, if such action is necessary. Borrower hereby authorizes
Manager to accept the performance of Lender in such event, without question. Any
advances made by Lender to cure a default by Borrower under the Management
Agreement shall become part of the indebtedness and shall bear interest at the
Default Rate under the Loan Agreement and shall be secured by the Security
Instrument. Section 5. Covenants. (a) Borrower Covenants. Borrower hereby
covenants with Lender that, during the term of this Assignment: ( 1) Borrower
shall not assign Borrower's interest in the Management Agreement or any portion
thereof, or transfer the responsibility for management of the Mortgaged Property
from Manager to any other person or entity without the prior written consent of
Lender; (2) Borrower shall not cancel, terminate, surrender, modify or amend any
of the terms or provisions of the Management Agreement without the prior written
consent of Lender; (3) Borrower shall not forgive any material obligation of the
Manager or any other party under the Management Agreement, without the prior
written consent of Lender; (4) Borrower shall perform all obligations of
Borrower under the Management Agreement in accordance with the provisions
thereof, any failure of which would constitute a default under the Management
Agreement; and (5) Borrower shall give Lender written notice of any notice or
information that Borrower receives which indicates that Manager is terminating
the Management Agreement or that Manager is otherwise discontinuing its
management of the Mortgaged Property. Subject to Section 14.0l(c) of the Loan
Agreement, any of the foregoing acts described in subsections (1), (2) and (3)
of this Section 5(a) done or suffered to be done without Lender's prior written
consent shall constitute an Event of Default. (b) Affiliated Manager
Subordination. Manager agrees that: Assignment of Management Agreement Form6405
Page3 Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex108assignmentofmanagem004.jpg]
(1) (A) any fees payable to Manager pursuant to the Management Agreement are and
shall be subordinated in right of payment, to the extent and in the manner
provided in this Assignment, to the prior payment in full of the indebtedness
described in the Loan Agreement, and (B) the Management Agreement is and shall
be subject and subordinate in all respects to the liens, terms, covenants and
conditions of the Security Instrument and the other Loan Documents and to all
advances heretofore made or which may hereafter be made pursuant to the Loan
Documents (including all sums advanced for the purposes of (i) protecting or
further securing the lien of the Security Instrument, curing Events of Default
by Borrower under the Loan Documents or for any other purposes expressly
permitted by the Loan Documents, or (ii) constructing, renovating, repairing,
furnishing, fixturing or equipping the Mortgaged Property); (2) if, by reason of
its exercise of any other right or remedy under the Management Agreement,
Manager acquires by right of subrogation or otherwise a lien on the Mortgaged
Property which (but for this Section 5(b)) would be senior to the lien of the
Security Instrument, then, in that event, such lien shall be subject and
subordinate to the lien of the Security Instrument; (3) until Manager receives
notice (or otherwise acquires actual knowledge) of an Event of Default, Manager
shall be entitled to retain for its own account all payments made under or
pursuant to the Management Agreement; (4) after Manager receives notice (or
otherwise acquires actual knowledge) of an Event of Default, it will not accept
any payment of fees under or pursuant to the Management Agreement without
Lender's prior written consent; (5) if, after Manager receives notice (or
otherwise acquires actual knowledge) of an Event of Default, Manager receives
any payment of fees under the Management Agreement, or if Manager receives any
other payment or distribution of any kind from Borrower or from any other person
or entity in connection with the Management Agreement which Manager is not
permitted by this Assignment to retain for its own account, such payment or
other distribution will be received and held in trust for Lender and unless
Lender otherwise notifies Manager, will be promptly remitted, in cash or readily
available funds, to Lender, properly endorsed to Lender, to be applied to the
principal of, interest on and other amounts due under the Loan Documents
evidencing and securing the Mortgage Loan in such order and in such manner as
Lender shall determine in its sole and absolute discretion. Manager hereby
irrevocably designates, makes, constitutes and appoints Lender (and all persons
or entities designated by Lender) as Manager's true and lawful attorney in fact
with power to endorse the name of Manager upon any checks representing payments
referred to in this Section 5(b ), which power of attorney is coupled with an
interest and cannot be revoked, modified or amended without the written consent
of Lender; (6) Manager shall notify (via telephone or email, followed by written
notice) Lender of Manager's receipt from any person or entity other than
Borrower of a payment Assignment of Management Agreement Form6405 Page4 Fannie
Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex108assignmentofmanagem005.jpg]
with respect to Borrower's obligations under the Loan Documents, promptly after
Manager obtains knowledge of such payment; and (7) during the term of this
Assignment, Manager will not commence or join with any other creditor in
commencing any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings with respect to Borrower, without Lender's prior written
consent. Section 6. Lender's Rights Upon an Event of Default. (a) Upon receipt
by Manager of written notice from Lender that an Event of Default has occurred
and is continuing, Lender shall have the right to exercise all rights as owner
of the Mortgaged Property under the Management Agreement. (b) Borrower agrees
that after Borrower receives notice (or otherwise has actual knowledge) of an
Event of Default, it will not make any payment of fees under or pursuant to the
Management Agreement without Lender's prior written consent. Section 7.
Termination of Management Agreement. After the occurrence and during the
continuance of an Event of Default, Lender (or its nominee) shall have the right
any time thereafter to terminate the Management Agreement, without cause and
without liability, by giving written notice to Manager of its election to do so.
Lender's notice shall specify the date of termination, which shall not be less
than thirty (30) days after the date of such notice. Section 8. Books and
Records. On the effective date of termination of the Management Agreement,
Manager shall turn over to Lender all books and records relating to the
Mortgaged Property (copies of which may be retained by Manager, at Manager's
expense), together with such authorizations and letters of direction addressed
to tenants, suppliers, employees, banks and other parties as Lender may
reasonably require. Manager shall cooperate with Lender in the transfer of
management responsibilities to Lender or its designee. A final accounting of
unpaid fees (if any) due to Manager under the Management Agreement shall be made
within sixty (60) days after the effective date of termination, but Lender shall
not have any liability or obligation to Manager for unpaid fees or other amounts
payable under the Management Agreement which accrue before Lender (or its
nominee) acquires title to the Mortgaged Property, or Lender becomes a mortgagee
in possession. Section 9. Notice. (a) Process of Serving Notice. All notices
under this Assignment shall be: (1) in writing and shall be: Assignment of
Management Agreement Form6405 PageS Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex108assignmentofmanagem006.jpg]
(A) delivered, in person; (B) mailed, postage prepaid, either by registered or
certified delivery, return receipt requested; (C) sent by overnight courier; or
(D) sent by electronic mail with originals to follow by overnight couner; (2)
addressed to the intended recipient at its respective address set forth at the
end of this Assignment; and (3) deemed given on the earlier to occur of: (A) the
date when the notice is received by the addressee; or (B) if the recipient
refuses or rejects delivery, the date on which the notice is so refused or
rejected, as conclusively established by the records of the United States Postal
Service or any express courier service. (b) Change of Address. Any party to this
Assignment may change the address to which notices intended for it are to be
directed by means of notice given to the other parties to this Assignment in
accordance with this Section 9. (c) Default Method of Notice. Any required
notice under this Assignment which does not specify how notices are to be given
shall be given in accordance with this Section 9. (d) Receipt of Notices.
Borrower, Manager and Lender shall not refuse or reject delivery of any notice
given in accordance with this Assignment. Each party is required to acknowledge,
in writing, the receipt of any notice upon request by the other party. Section
10. Counterparts. This Assignment may be executed in any number of counterparts,
each of which shall be considered an original for all purposes; provided,
however, that all such counterparts shall constitute one and the same
instrument. Assignment of Management Agreement Form6405 Page6 Fannie Mae 12-17 ©
2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex108assignmentofmanagem007.jpg]
Section 11. Governing Law; Venue and Consent to Jurisdiction; Waiver of Jury
Trial. (a) Governing Law. This Assignment shall be governed by the laws of the
jurisdiction in which the Mortgaged Property is located (the "Property
Jurisdiction"), without regard to the application of choice of law principles.
(b) Venue; Consent to Jurisdiction. Any controversy arising under or in relation
to this Assignment shall be litigated exclusively in the Property Jurisdiction
without regard to conflicts of laws principles. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction shall have exclusive
jurisdiction over all controversies which shall arise under or in relation to
this Assignment. Borrower irrevocably consents to service, jurisdiction and
venue of such courts for any such litigation and waives any other venue to which
it might be entitled by virtue of domicile, habitual residence or otherwise. (c)
WAIVER OF TRIAL BY JURY. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF BORROWER, LENDER, AND MANAGER (i) COVENANTS AND AGREES NOT TO ELECT A TRIAL
BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS ASSIGNMENT, OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER, LENDER, AND MANAGER, THAT IS
TRIABLE OF RIGHT BY A JURY, AND (ii) WAIVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE
FUTURE. THIS W AIYER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY, WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.
Section 12. Severability; Amendments. The invalidity or unenforceability of any
provision of this Assignment shall not affect the validity or enforceability of
any other provision of this Assignment, all of which shall remain in full force
and effect. This Assignment contains the complete and entire agreement among the
parties as to the matters covered, rights granted and the obligations assumed in
this Assignment. This Assignment may not be amended or modified except by
written agreement signed by the parties hereto. Section 13. Construction. (a)
The captions and headings of the sections of this Assignment are for convenience
only and shall be disregarded in construing this Assignment. (b) Any reference
in this Assignment to an "Exhibit" or "Schedule" or a "Section" or an "Article"
shall, unless otherwise explicitly provided, be construed as referring,
respectively, to Assignment of Management Agreement Form6405 Page7 Fannie Mae
12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex108assignmentofmanagem008.jpg]
an exhibit or schedule attached to this Assignment or to a Section or Article of
this Assignment. All exhibits and schedules attached to or referred to in this
Assignment, if any, are incorporated by reference into this Assignment. (c) Any
reference in this Assignment to a statute or regulation shall be construed as
referring to that statute or regulation as amended from time to time. (d) Use of
the singular in this Assignment includes the plural and use of the plural
includes the singular. (e) As used in this Assignment, the term "including"
means "including, but not limited to" or "including, without limitation," and is
for example only and not a limitation. (f) Whenever Borrower's knowledge is
implicated in this Assignment or the phrase "to Borrower's knowledge" or a
similar phrase is used in this Assignment, Borrower's knowledge or such
phrase(s) shall be interpreted to mean to the best of Borrower's knowledge after
reasonable and diligent inquiry and investigation. (g) Unless otherwise provided
in this Assignment, if Lender's approval, designation, determination, selection,
estimate, action or decision is required, permitted or contemplated hereunder,
such approval, designation, determination, selection, estimate, action or
decision shall be made in Lender's sole and absolute discretion. (h) All
references in this Assignment to a separate instrument or agreement shall
include such instrument or agreement as the same may be amended or supplemented
from time to time pursuant to the applicable provisions thereof. (i) "Lender
may" shall mean at Lender's discretion, but shall not be an obligation.
[Remainder of Page Intentionally Blank] Assignment of Management Agreement
Form6405 Page8 Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex108assignmentofmanagem009.jpg]
IN WITNESS WHEREOF, Borrower, Lender and Manager have signed and delivered this
Assignment under seal (where applicable) or have caused this Assignment to be
signed and delivered under seal (where applicable), each by its duly authorized
representative. Where applicable law so provides, Borrower, Lender and Manager
intend that this Assignment shall be deemed to be signed and delivered as a
sealed instrument. BORROWER: ST AR III SWEETWATER, LLC a Delaware limited
liability company By: Steadfast Apartment Advisor III, LLC a Delaware limited
liability company its Manager By: Address: c/o Steadfast Companies 18100 Von
Karman A venue, Suite 500 Irvine, California 92612 Attention: General Counsel -
Ana Marie de[ Rio Email: o.nq..ffiafie, de\Y"iD@S~QTaSfcc. COr<l Assignment of
Management Agreement Form 6405 Page S-1 Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex108assignmentofmanagem010.jpg]
LENDER: BERKELEY POINT CAPITAL LLC, d/b/a NEWMARK KNIGHT FRANK, a Delaware
limited liability company By: Address: Attention: Director Loan Servicing 225
Franklin Street, Suite # 1800 Boston, Massachusetts 02110 Email:
MF-Servicing.Reguests@ngkf.com Assignment of Management Agreement Form 6405 Page
S-2 Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex108assignmentofmanagem011.jpg]
MANAGER: STEADFAST MANAGEMENT COMPANY, INC. a California cor oration By:
Address: c/o Steadfast Companies 181 00 Von Karman A venue, Suite 500 Irvine,
California 92612 Attention: General Counsel - Ana Marie de! Rio Email:
G\Oo..ma.rie. de\ria@ s.-\-e.o,gf-o..s\-co. com Assignment of Management
Agreement Form 6405 Page S-3 Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 